                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

MEGAN BROWNING, et al.,                                       )
                                                              )
                 Plaintiffs,                                  )
                                                              )
v.                                                            )        Case No. 20-cv-00889-SRB
                                                              )
ANHEUSER-BUSCH, LLC,                                          )
                                                              )
                 Defendant.                                   )

                                                    ORDER

        Before the Court is Defendant Anheuser-Busch, LLC’s (“AB”) Motion to Stay and

Transfer to the Eastern District of Missouri Under 28 U.S.C. § 1404. (Doc. #28.) For the

reasons discussed below, the motion is DENIED.

     I. BACKGROUND

        Plaintiffs Megan Browning (“Browning”) and Allen Kesselring (“Kesselring”) filed this

class action suit against AB in the Western District of Missouri (“Western District”). Plaintiffs

assert various claims arising out of AB’s alleged false and misleading advertising and packaging

of certain beverages (the “Products”). AB now moves to transfer this case to the Eastern District

of Missouri (“Eastern District”) pursuant to 28 U.S.C. § 1404. Plaintiffs oppose the motion.

     II. LEGAL STANDARD

        “For the convenience of parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district or division where it might have been brought or

to any district or division to which all parties have consented.” 28 U.S.C. § 1404(a).1 Factors to

be considered by the Court include: “the convenience of the parties, the convenience of the


1
 Defendant argues, and Plaintiffs do not dispute, that this case could originally “have been brought” in the Eastern
District of Missouri. See 28 U.S.C. § 1404(a).



           Case 4:20-cv-00889-SRB Document 38 Filed 05/04/21 Page 1 of 3
witnesses, . . . the accessibility to records and documents, [and] the location where the conduct

complained of occurred[.]” Terra Int’l, Inc. v. Miss. Chem. Corp., 119 F.3d 688, 696 (8th Cir.

1997) (numeral omitted). The relevant “interest of justice” factors include: “judicial economy,

the plaintiff’s choice of forum, [and] the comparative costs to the parties of litigating in each

forum[.]” Id. (numerals omitted). “[C]onsiderable deference [is given] to a plaintiff’s choice of

forum[.]” Id. at 695. The movant must show “the balance of factors strongly favors transfer.”

Medicine Shoppe Int’l, Inc. v. Tambellini, 191 F. Supp. 2d 1065, 1069 (E.D. Mo. 2002).

    III. DISCUSSION

        A. Balance of Convenience

        Regarding the convenience of the parties and witnesses, Browning resides in the Western

District and Plaintiffs chose to file suit in the Western District. While Kesselring resides in the

Eastern District, his choice of the Western District creates a presumption that it is convenient for

him. Conversely, AB and some of its employee-witnesses reside in the Eastern District.

However, a significant number of employee-witnesses also reside in New York. While AB

argues its New York employees could work at its headquarters in St. Louis, the same work

displacement would be felt on Browning should transfer occur.2 The convenience of the parties

and witnesses factor is neutral and thus does not weigh in favor of transfer.

        Regarding the accessibility of records, the parties agree most records will be electronic,

making the accessibility of records and associated costs independent of this case’s location. Any

originals, should they be needed, will be found in both districts and New York. As for the

location where the complained-of conduct occurred, Browning purchased the Products and the



2
  No nonparty witnesses have yet been identified. Plaintiffs argue Alcohol Tax & Trade Bureau (“TTB”)
representatives may be non-party witnesses, but the TTB is based in Washington, D.C. and not in the Eastern District.
Thus, the consideration of nonparty witnesses favors neither forum.


                                       2
           Case 4:20-cv-00889-SRB Document 38 Filed 05/04/21 Page 2 of 3
alleged misrepresentation occurred in the Western District. However, some of AB’s conduct,

including its advertisement and packaging decisions, likely occurred in the Eastern District and

Kesselring purchased the Products in the Eastern District. The Court finds this factor favors both

forums. Overall, the convenience factors weigh in favor of both forums and do not strongly

support transfer.

       B.    The Interest of Justice

       On balance, the interests of justice in this case do not strongly favor transfer. Regarding

judicial economy, this case is already before the Court and a pending motion to dismiss is ripe

for ruling. Transfer will cause further delay and, contrary to AB’s assertion, this Court has the

capacity to preside over this case. Plaintiffs’ choice of forum is afforded considerable deference.

Terra Int’l, 119 F.3d at 696. AB accuses Plaintiffs of forum shopping, but this argument is

unpersuasive given that significant conduct giving rise to this suit occurred in the Western

District and Browning resides in the Western District. Finally, the Court finds litigating in the

Western District would not be more costly than the Eastern District. Geographically, the districts

are close and any travel costs and disruptions to work AB would save by transferring this case

would merely be shifted to Plaintiffs. On balance, the “interest of justice” factors favor the

Western District.

       Upon weighing the relevant factors, the Court finds AB fails to show transfer is proper.

   IV. CONCLUSION

       Accordingly, it is ORDERED that AB’s Motion to Stay and Transfer to the Eastern

District of Missouri Under 28 U.S.C. § 1404 (Doc. #28) is DENIED.

       IT IS SO ORDERED.
                                                      /s/ Stephen R. Bough
                                                      STEPHEN R. BOUGH
Dated: May 4, 2021                                    UNITED STATES DISTRICT JUDGE



                                      3
          Case 4:20-cv-00889-SRB Document 38 Filed 05/04/21 Page 3 of 3
